Title: To James Madison from James Monroe, 26 March 1808
From: Monroe, James
To: Madison, James



Dear Sir
Richmond March 26th. 1808

I had the pleasure to receive yesterday your favor of the 21. instant.  I have examined since, all my papers & cannot find a copy of the project of the article relative to impressment which Mr. Pinkney & I presented to Mr. Canning after the rect. of your insructions by Mr Purviance for the correctness of which I can vouch.  I presume it was the same in effect, with that which we presented to the British Comrs. in Novr. 1806, of wh. a copy was as I presume forwarded to you with our letter of the 11th. of that month.  I transmit you a copy of that project, which I believe to be correct, tho’ I am sorry to own that even in respect to it I cannot be positive, as it is not noted to be a copy of that project.  It corresponds however in all circumstances with the explanation given of it in our letter of Novr. 11. & with my recollection of its contents.  Should a copy have been sent with our letter of Novr. 11. & shod. it differ from this, it will of course be preferr’d to it.  I send you a copy of the alterations which we proposed to the treaty after the rect. of your instructions by Mr Purviance.  I send also the two papers which you forwarded to me after my return from Washington.  You will be so good as to return them to me at your leisure.
I am persuaded that the more comprehensive the submission to Congress is, of the documents appertaining to the late negotations with G. Britain, the better the effects will be.  I am not aware they contain any thing with which the British comrs., or the friends of Mr Fox, or those who were parties to the negotiation before him, (shod. it be deemed proper to go back so far), ought or would be offended.  The greatest delicacy was observed in all the communications to you, of what occurrd in the negotiation in every stage towards all the parties to it.  I endeavoured on my return from Washington to draw a line between what shod. be communicated & what withheld & found that it was extremely difficult to do it, on any consistent principle.  I suggest this only as a general idea.  On receiving the list wh. you promise I will endeavour to render you all the aid in my power, to enable you to supply any thing that may be wanting.
I am very sorry to hear of your indisposition but hope that you have before this recoverd from it.  I am 
Dear Sir yr. friend & servant

Jas Monroe

